ACCEPTED
                                                                                                     01-15-00463-CV
                                                                                          FIRST COURT OF APPEALS
                                                                                                  HOUSTON, TEXAS
                                                                                                6/4/2015 11:16:45 AM
                                                                                               CHRISTOPHER PRINE
                                                                                                              CLERK

                                   NO. 01-15-00463-CV

                                                         FILED IN
                                                  1st COURT OF APPEALS
                  IN THE COURT OF APPEALS FOR THE HOUSTON, TEXAS
              FIRST SUPREME JUDICIAL DISTRICT OF TEXAS,
                                                  6/4/2015 11:16:45 AM
                           HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                                          Clerk


                                        Nuria Mandje
                                         Appellant

                                                v.

                                    CCI Services, Corp.,
                                         Appellee

                             On appeal from the
             11th Judicial District Court of Harris County, Texas
   ______________________________________________________________

           DESIGNATION OF LEAD APPELLATE COUNSEL
   ______________________________________________________________

       COMES NOW, Appellee CCI SERVICES, CORP., and files this DESIGNATION OF LEAD

APPELLATE COUNSEL, hereby gives notice of appearance on behalf of Appellee CCI

SERVICES, INC., and requests that duplicate notice of all filings, orders, and opinions be sent to

its counsel at the following address and email addresses:

Dylan B. Russell
HOOVER SLOVACEK LLP
Galleria Tower II
5051 Westheimer, Suite 1200
Houston, Texas 77056
Russell@hooverslovacek.com




171402-00003 DBR 6/2/2015 00969142.WPD 1
       Additionally, Appellee CCI SERVICES, CORP., hereby designates Dylan B. Russell as its

lead appellate counsel.


                                          Respectfully submitted,

                                          HOOVER SLOVACEK LLP

                                          By: /s/ Dylan B. Russell
                                              Dylan B. Russell
                                              State Bar No. 24041839
                                              Matthew A. Kornhauser
                                              State Bar No. 11684500
                                              Galleria Tower II
                                              5051 Westheimer, Suite 1200
                                              Houston, Texas 77056
                                              Telephone: 713-977-8686
                                              Facsimile: 713-977-5395
                                              Russell@hooverslovacek.com
                                          ATTORNEYS FOR APPELLEE




                              CERTIFICATE OF SERVICE

      I hereby certify that on 4th day of June 2015, a true and correct copy of the foregoing
document was forwarded to all interested parties via email and/or electronic notice.

       Scott Douglas Cunningham
       7670 Woodway, Suite 110
       Houston, Texas 77063
       Phone - (713) 273-8950
       Facsimile - (713) 273-8951
       E-mail - sdc1776@peoplepc.com

                                          By:/s/ Dylan B. Russell
                                                 Dylan B. Russell




171402-00003 DBR 6/2/2015 00969142.WPD 12